Citation Nr: 0638520	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  00-02 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left ankle injury for the period from March 
30, 1998, to March 9, 2004.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to April 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The veteran testified at a hearing in February 2001 before a 
Veterans Law Judge (VLJ) who has since left the employ of the 
Board.  The veteran was informed by way of an October 2006 
letter that he would be afforded the opportunity to testify 
at another Board hearing if he so desired.  The veteran 
responded in November 2006 that he did not desire an 
additional hearing.  

The veteran's case was last remanded to the RO for additional 
development in January 2006.  The Board had denied a rating 
higher than 20 percent for residuals of a left ankle injury 
from March 10, 2004.  Consequently the issue remaining before 
the Board is entitlement to an initial rating in excess of 10 
percent for residuals of a left ankle injury for the period 
from March 30, 1998, to March 9, 2004.  


FINDING OF FACT

Prior to March 10, 2004, the veteran's left ankle disability 
was manifested by pain that equated to no worse than moderate 
limitation of motion.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a left ankle injury for the period from March 
30, 1998, to March 9, 2004, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was afforded a VA examination in September 1998.  
The veteran reported pain in his left ankle especially during 
weather changes.  On physical examination the veteran was 
noted to have normal appearing ankles.  There was no 
swelling, deformity, or tenderness.  The veteran was noted to 
ambulate normally.  Range of motion testing of the left ankle 
was obtained.  Dorsiflexion was noted to be from 0 to 10 
degrees and plantar flexion was noted to be from 0 to 30 
degrees.  There was no objective evidence of pain on motion.  
There was no varus or valgus deformity noted.  X-rays of the 
left ankle revealed a normal left ankle.  The examiner 
diagnosed the veteran with residuals of a left ankle injury 
with limitation of range of motion.  

The veteran testified at a hearing before a decision review 
officer (DRO) in March 2000.  The veteran testified that he 
injured his ankle in service.  He said he was treated with a 
cast initially and then given a walking cast and crutches.  
He said his military occupation specialty was changed due to 
his injury.  He said he has had a limp since the accident.  
He said he can no longer do activities such as biking and 
long distance walking, which he used to be able to do.  He 
testified that if he walked a half mile he would have 
swelling and pain.  He said he wore an ankle brace for 
stability.  He testified that he had tendon damage in his 
ankle.  

The veteran also testified at a Board hearing in February 
2001.  The veteran testified that his ankle was injured in an 
accident in service. He said his military occupation 
specialty was changed after the accident.  He said he was 
treated with a cast, a walking cast, and a brace.  He said he 
used crutches for a long time after the accident.  He said he 
has had a limp since the time of the accident.  He said he 
was issued a brace and a cane by VA.  He testified that he 
underwent physical therapy at VA, which has since been 
terminated, and he said that his leg was worse now that the 
therapy was finished.  The veteran said he is unable to play 
basketball, run, or play football.  The veteran testified 
that he wore a support brace for his ankle.  He said his 
ankle wobbles when he walks.  The veteran said he did not 
think he could continue in his field of employment because he 
was a telephone installer, and he could no longer climb 
ladders or walk extensively.  He said he stopped working due 
to reasons unrelated to his ankle disability.  He said that 
doctors have told him that he has arthritis.  He testified 
that his most significant difficulties related to his left 
ankle disability were pain, lack of movement, and inability 
to function.  

The veteran was afforded another VA examination in June 2001.  
The veteran reported that he believed that he had major 
ligament damage in his left ankle.  On physical examination 
the veteran was noted to ambulate with a slight limp on his 
left.  He was noted to wear a soft support on his left ankle.  
He was able to heel and toe walk.  The examiner reported that 
the veteran had normal range of motion of his ankles but that 
his left ankle was painful in inversion and eversion.  No 
instability was noted by the examiner.  The veteran was noted 
to have normal pedal pulses.  The examiner diagnosed the 
veteran with chronic left ankle pain.  He noted that the 
veteran's diagnosis had not been substantiated and that the 
veteran's complaints appeared to be subjective.  

Associated with the claims file were VA outpatient treatment 
reports dated from February 1998 to May 2003.  In August 1999 
the veteran presented to the emergency room at VA for a 
refill of a prescription for Motrin for left ankle pain.  He 
was diagnosed with arthralgia and given a refill for Motrin.  
In March 2000 the veteran reported left ankle and knee pain.  
His left ankle was noted to have a negative drawer sign.  He 
was referred for physical therapy.  The veteran underwent 
physical therapy from July 2000 to April 2001 for hip, back, 
and ankle pain.  At an orthopedic consultation in July 2001 
the veteran was noted to have marked improvement from his 
physical therapy.  The veteran's left ankle was noted to have 
mildly positive anterior drawer and tenderness to palpation 
over the anterior talofibular ligament.  X-rays revealed no 
fracture, a small osteophyte on the posterior talus, and good 
joint space.  He was diagnosed with left ankle instability.  
Another VA examiner reported that x-rays of the left ankle 
obtained in July 2001 revealed mild degenerative change.  

Also associated with the claims file were private treatment 
reports from Community Health Partners.  The records were 
negative for any reference to treatment for the veteran's 
left ankle disability.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1131 (West 2002 and 
Supp. 2005); 38 C.F.R. § 4.1 (2006).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).  The veteran's claim for a higher 
evaluation for residuals of a left ankle injury is an 
original claim that was placed in appellate status by a 
notice of disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  This is what was done in the 
October 2005 rating decision that granted a 20 percent rating 
from March 10, 2004.

The veteran's left ankle disability has been rated under 
Diagnostic Code 5271, which pertains to limitation of motion 
of the ankle.  38 C.F.R. § 4.71a (2006).  The veteran is 
currently rated as 10 percent disabled for the period from 
March 30, 1998, to March 9, 2004.  Under Diagnostic Code 
5271, a 10 percent rating is assignable where there is 
moderate limitation of motion, and a 20 percent rating is 
assignable where there is marked limitation of motion.  A 20 
percent rating is the maximum schedular rating available for 
an ankle disability involving loss of motion, short of 
ankylosis.  The Board notes that the normal range of motion 
of the ankle is dorsiflexion from 0 to 20 degrees, and 
plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, 
Plate II (2006).

The Board notes that arthritis is also rated based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2006).  

The veteran has had complaints of left ankle pain, swelling, 
and instability.  The September 1998 VA examination revealed 
dorsiflexion of the left ankle from 0 to 10 degrees and 
plantar flexion from 0 to 30 degrees.  X-rays of the left 
ankle revealed a normal left ankle.  The June 2001 VA 
examination revealed normal range of motion of the veteran's 
left ankle with painful inversion and eversion.  The veteran 
was treated with physical therapy for his left ankle at VA 
from July 2000 to April 2001.  A July 2001 VA physician 
reported that the veteran's left ankle was markedly improved 
after physical therapy.  X-rays revealed no fracture, a small 
osteophyte on the posterior talus, and good joint space.  
Another VA examiner reported that x-rays of the left ankle 
obtained in July 2001 revealed mild degenerative change.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
applicable diagnostic code, any additional functional loss 
the veteran may experience by virtue of other factors as 
described in 38 C.F.R. §§ 4.40, 4.45 (2006).  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Such factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.

In this case, the veteran reported pain in his left ankle.  
The September 1998 VA examiner noted that there was no 
objective evidence of pain on motion, varus or valgus 
deformity, swelling, deformity, or tenderness of the left 
ankle.  Although a VA physician diagnosed the veteran with 
left ankle instability in July 2001, the June 2001 VA 
examiner reported no instability of the veteran's left ankle 
on physical examination.  He diagnosed the veteran with 
chronic left ankle pain.  He noted however, that the 
veteran's diagnosis had not been substantiated and that the 
veteran's complaints appeared to be subjective.  Overall, the 
evidence is such that veteran's total symptomatology may be 
equated to "moderate" limitation of motion.  The veteran had 
a limited range of motion at the time of his September 1998 
VA examination.  The June 2001 examiner reported normal range 
of motion of the veteran's left ankle, but with pain on 
inversion and eversion.  Therefore, a 10 percent rating is in 
order for the period from March 30, 1998, to March 9, 2004, 
when consideration is given to the factors set forth in 
DeLuca and 38 C.F.R. §§ 4.40, 4.45.  

As noted above, a 20 percent rating is the highest schedular 
rating available for disabilities involving limitation of 
motion of the ankle.  The objective findings do not support a 
rating higher than 10 percent.  The results of the two VA 
examinations do not reflect any evidence of marked limitation 
of motion or functional loss that equates to marked 
limitation.  In fact, at the time of the June 2001 VA 
examination, the veteran was noted to have normal range of 
motion.  While the veteran was noted to have no evidence of 
arthritis at the time of his September 1998 VA examination, 
in July 2001 the veteran was noted by VA to have mild 
degenerative change.  As noted above, arthritis is rated 
based on limitation of motion.  Diagnostic Codes 5003, 5010.  
As noted previously, the veteran was noted to have some 
limitation of motion at the time of his September 1998 VA 
examination and normal range of motion at the time of his 
June 2001 VA examination.  Given the range of motion 
demonstrated on examination, even with the additional effects 
of pain, it may not be said that his disability equated to 
"marked" limitation of motion.  This is especially so where 
the veteran's motion on examination was performed so well.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a disability evaluation in excess of the 10 
percent granted for the veteran's left ankle disability for 
the period from March 30, 1998, to March 9, 2004.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002 and Supp. 2005); 38 C.F.R. § 3.102 
(2006).  

Additionally, the Board finds that there is no showing that 
the veteran's service-connected left ankle disability has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
the disability has not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating for marked limitation of motion), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Hence, the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2005).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2005).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp.2005).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The veteran submitted his claim for service connection for a 
left ankle disability in March 1998, prior to enactment of 
the VCAA.  Service connection for residuals of a left ankle 
injury was granted by way of a December 1999 rating decision 
and a 10 percent rating was assigned effective from March 30, 
1998.  The veteran appealed the initial rating award.  The 
veteran's case was remanded for further evidentiary 
development in April 2001.  The RO wrote to the veteran in 
May 2001and informed him of the evidence necessary to 
establish a higher rating.  The RO advised the veteran to 
submit any other evidence in his possession.  The RO also 
advised the veteran what evidence VA would attempt to obtain.  
The RO also wrote to the veteran in February 2004 and 
informed him of the evidence necessary to establish a higher 
rating.  The RO again advised the veteran to submit any other 
evidence in his possession.  The RO also advised the veteran 
what evidence VA would attempt to obtain.  The RO informed 
the veteran of the status of his claim.  The RO sent a 
follow-up status letter again in October 2004 and April 2005.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  The Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  (Although the notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or the appellant's 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  This is especially so where a claim is 
substantiated as was the veteran's when service connection 
was granted in 1999.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).)  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained VA outpatient treatment reports.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contention that his left ankle disability is 
worse than the 10 percent rating contemplates.  The veteran 
was afforded several VA examinations during the course of his 
appeal.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left ankle injury for the period from March 
30, 1998, to March 9, 2004, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


